 AMERICAN OIL COMPANY3American Oil CompanyandInternational BrotherhoodofService StationOperators of America. Case20-CA-6007March 18, 1971DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn October 28, 1970, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneral Counsel filed cross-exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and cross-excep-tions, the briefs, and the entire record in the case, andhereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner insofar as they areconsistent herewith.The complaint in this case alleges 8(a)(3) violationsbased upon Respondent's action against employeesstemming from a burglary at its MacArthur Streetservice station which occurred shortly after the Unionhad obtained signed authorization cards from amajority of the station attendants at that location. TheTrialExaminer found that Respondent had notviolated the Act by suspending Will Berry, LonnieWilliams, and Herman Carter following the burglary;but that it violated Section 8(a)(3) of the Act bycontinuingWilliams' and Carter's suspensions andRespondent's exceptions directed tothe credibilityresolutions of theTrialExaminer are without merit. The Board will not overrule the TrialExaminer's resolutions a, to thecredibilityunless a clear preponderance ofallrelevant evidence convinces us that they are incorrect.On the entirerecord,such a conclusion is not warranted herein.Standard Drr WallProducts,Inc.. 91 NLRB 544, enfd.188 F.2d 362(C.A. 3).2All dates referto 1970,unless otherwise indicated.:1The safe had two compartments entered by unlocking two locked,insisting that they take polygraph tests before theycould return to work.The facts show that, beginning in early March1970,2 the Union began organizing the attendants attheMacArthur Street service station. By March 14,theUnion had secured signed authorization cardsfrom Berry,Williams, and Carter. The next day itwroteRespondent claiming that it represented amajority and demanding bargaining. In a telephoneconversation onMarch 18, after Respondent hadreceived the Union's letter, the Union advised JackRogers,Respondent's marketing representative incharge of about 30 area stations, that it representedthe attendants at MacArthur Street, that negotiationswere desired, and that there might be a strike if theemployees received no satisfaction from Respondent.Rogers then indicated that the Company did not wanta union and the men could strike if they wanted.Sometime between 11 p.m. Thursday, March 19,when the MacArthur Street station closed, and 6 a.m.the following morning, when it reopened, the station'ssafewas burglarized and $2,000 in cash and creditcard receipts were stolen.3 At the time of the burglary,Carter,Williams,and StationManagerWayneMelton had keys t-) the top compartment; Melton alsohad the key to the bottom compartment. The othertwo attendants, Will Berry and Floyd Fletcher, didnot have a key to either compartment although Berryhad keys to the front door and the cash box. Becauseof the circumstances surrounding the burglary,including the fact that the two lids had been removedwithout breaking the locks, the police report madeshortly after discovery of the theft indicated that theperpetrator was "probably an employee or ex-em-ployee."Jack Rogers learned of the robbery Friday morningwhen he visited a nearby station and received amessage from Melton. When Rogers called back,Melton told him what had transpired and that thepolice suspected that keys had been used to open thefront door and safe and that it was an "inside job";Rogers toldMelton to pick up all keys held byemployees and to "terminate or suspend" the employ-ees until he could speak to them on Saturday orMonday, when he expected to return from a businesstrip to Los Angeles. Shortly thereafter, Fletcher andBerry reported to the station.Becausehe had no keysatall,Fletcherwas allowed to work; Melton,however, took Berry's keys to the front door and theremovable lids: the top compartment consisted of the space between thetop lid and the bottom lid:the bottom compartmentconsisted of the spacebetween the bottom lid andthe ground,to which thesafe was attached.The bottom lid. which couldbe reached and unlockedonly after the top lidhad been removed,had a slit throughwhich credit card receipts and cashcould be dropped into the bottomcompartment.Each lid hada differentkey: the bulk of the moneywas stolenfrom the bottom compartment.189 NLRB No. 2 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDcashbox and told him that he was suspended "untilfurther notice." Berry immediately went to the otherstation where he found Rogers about to depart for LosAngeles; when he told Rogers that he had no keys tothe safe and protested his suspension, Rogers told himto return to work and informed Melton of thisdecision over the telephone. When Williams arrived atthe station at 8:30 that morning, Melton took his keysto the front door, the cashbox, and the top compart-ment of the safe and informed him that he wassuspended. Williams then went to Carter's home andboth returned to the MacArthur station where Cartersurrendered his keys to the front door, the cashbox,and the top compartment of the safe and was told byMelton that he could not return to work until he hadspoken with Skrederstu, Respondent's senior fieldsales manager, or Rogers, both of whom had alreadyleft for Los Angeles.On Friday, March 20, Carter and Williams went toMorley, the Union's business agent, and told him thatthey had been suspended. That afternoon, and on thefollowing Saturday and Monday, Morley, Williams,Carter, and another union member picketed theMacArthur station carrying signs stating "employeeson strike" and "don't patronize unfair establishment."Rogers returned from Los Angeles on Saturdayafternoon and went to the station where he saw thepicket line.He told Melton that Melton and theattendants who had keys would be required to take apolygraph test. On Saturday or Monday, Rogersasked Carter and Williams to take the test and toldthem they would be reinstated if they passed. Carterrefused to take the test but Williams agreed. On theafternoon of Wednesday, March 25, Melton took thepolygraph but neither Williams, who knew of theappointment to take the test, nor Carter appearedWe agree with the Trial Examiner that the suspen-sion of Berry, Carter, and Williams pending investiga-tion of the burglary was a reasonable step unrelated tounion activity and did not violate Section 8(a)(3).However, the Trial Examiner further found thatRespondent violated Section 8(a)(3) by insisting as acondition of continued employment that Carter andWilliams take the polygraph tests. Respondent ex-cepts to this finding, contending that its insistenceupon the polygraph, in the circumstances, wasreasonable and not related to the employees' unionactivity.We find merit in Respondent's exception.The Trial Examiner himself stated that, except forone fact, he would conclude that Respondent"decided .. . to require Williams and Carter to takeliedetector tests in order to weigh the possibility oftheir having been involved in the robbery and notbecause of their apparent support of the Union." Thesole determinative fact for the Trial Examiner wasthat he did not believe testimony of Respondent'switnesses that the keys held by Williams and Carterhad been altered to fit both compartments of the safe.Having rejected this testimony as unbelievable, theTrial Examiner concluded that Respondent's insist-ence on the polygraph was prompted by its belief thatWilliams and Carter had joined the Union and mightparticipate in the strike. Without quarreling with theTrial Examiner's resolution of credibility, we do notbelieve rejection of Respondent's testimony concern-ing the alteration of the keys is sufficient to convertthe discharge ofWilliams and Carter upon theirrefusal to take the polygraph test into an unlawfullymotivated discharge.There is no dispute that the circumstances sur-rounding the burglary strongly suggested "an insidejob" placing all employees with keys under suspicion.Melton, Williams, and Carter, being in possession ofkeys to the safe, were prime suspects. After an earlierrobbery at the station, the locks to the two lids of thesafe were changed in the first week of March 1970.Melton had keys to both lids of the safe; Williams andCarter each had a key to the top lid, which was foundto have been removed undamaged and which yieldedaccess to the bottom lid, which was similarly removed.Both Williams and Carter were new employees whohad been hired after brief interviews:Williams washired in early February and Carter was hired onWilliams' recommendation in the middle of thatmonth. Carter, who had worked the last shift onThursday, March 19, had closed the station alone at11 P.M.Although a requirement that employees take poly-graph tests may in certain circumstances be unreason-able, the circumstances here, as outlined above,persuade us that, as was true of the original suspen-sions,Respondent required Williams and Carter totake the lie detector test as an understandable andpermissible measure to learn whether either of the twoor both had been involved in the burglary. It is truethat said action was taken against the employeesshortly after the Union organized the station. Yet theelement of timing, in the circumstances of this case,furnishes a slim basis even for a suspicion of unlawfulmotivation. If Respondent relied upon the burglary asa pretextual ground in order to conceal an antiunionpurpose, the burden was upon the General Counsel toestablish that fact. The record is barren of any suchproofWe find that the General Counsel has notestablished by a preponderance of the evidence thatRespondent required the polygraph test as a reprisalfor the union activities of Williams and Carter.Accordingly, it is our opinion that Respondent hasnot been shown to have violated Section 8(a)(3)through the termination of Williams and Carter and,aswe agree with the Trial Examiner in all otherrespects, we shall dismiss the complaint in its entirety. AMERICAN OIL COMPANY5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint be,and it hereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOW, Trial Examiner: The com-plaint alleges, but the answer of the Respondent denies,that the Respondent, American Oil Company, has engagedin unfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and (3) and 2(6) and (7) of theNational LaborRelationsAct, as amended, 29 U.S.C., Sec.151,etseq.(herein called the Act), by dischargingemployeesWillBerry,Herman Carter, and LonnieWilliams on March 20, 1970, because of their membershipin or activities on behalf of International Brotherhood ofService Station Operators of America (herein called theUnion), or because they engaged in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection.Pursuant to notice, a hearing was held in San Francisco,California, on June 30, and July 1, 1970, before me. TheGeneral Counsel and the Respondent appeared by counseland were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidenceupon the issues. Since the hearing, counsel for the GeneralCounsel and for the Respondent have submitted briefswhich have been duly considered.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, American Oil Company, a Marylandcorporation with a place of business in Oakland, California,is in the business of refining petroleum products and theretail sale of gasoline and oil. During the past year, theRespondent, in the course and conduct of its businessoperations, purchased and received products valued inexcess of 50,000 which were shipped to it in the State ofCalifornia directly from suppliers located outside the Stateof California. During the same year, the Respondent, in thecourse and conduct of its business operations, had totalsales in excess of 500,000. I find, as the Respondent admits,that it is engaged in commerce within the meaning of theAct and that it will effectuate the policies of the Act toentertain jurisdiction of this case.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Service Station Operatorsof America, herein called the Union, is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESIn this case, the General Counsel contends, but theRespondent denies, that the Respondent discriminatorilydischarged LonnieWilliams and Herman Carter on orabout March 20, 1970, and at the same time discriminatori-ly suspended Will Berry, because these three men, whowere attendants employed by the Respondent at itscompany-operated gasoline service station at the corner ofMacArthur and West Streets in Oakland, had joined andsupported theUnion in its claim to represent theRespondent's employees. Although the general skeleton ofrelevant events is clear from the evidence,the details of thisevidence bearing directly upon the Respondent'smotives,are studded with conflicts and, more significantly, withinconsistencies and apparent uncertainties,principally inthe evidence given by the Respondent's witnesses for thepurpose ofmaking the Respondent's treatment of the threeemployees seem reasonable and plausible and unrelated toany union activity on their part.A.TheMacArthur Station Attendants and theUnion Activity Involving ThemCharles Morley, secretary-treasurerof the Union with apost office box mailing address in Berkeley,also serves as arepresentativeof an Oakland employment agency. InDecember 1969 and January 1970,1 Morley made severaltelephone calls to Robert King,then the Respondent'smarketing representative in the San Francisco Bay area,and, saying that he was making surveys of various oilcompanies (but without further identifying himself), spoketoKing about pricing and manpower in the Bay area. Inthese telephone conversations, King told Morley that heneeded "good qualifieddealers"and Morley said he hadseveral prospects. As a result, Morley met with King andKing's superior, Senior Field SalesManager R. L.Skrederstu, in an Oakland coffee shop in late January,recommended Lonnie Williams as a prospective lessee ofthe Respondent's MacArthur station, discussed with themthe initialnecessaryfinancing of Williams'dealership, andsaid that he would try to arrange a loan for Williams.Morley testified that in the coffee shop conversation, henot only gave King and Skrederstu both his card asrepresentative of the employment agency and his card assecretary -treasurer of the Union, but told the two men that"eventuallywe [the Union] planned to organize everystation in the State"although he admitted that King andSkrederstu "didn't pay much attention to it, I don't think."But Skrederstu and King testified, and I credit theirtestimony and find, that Morley referred only to hisrepresentation of the employment agency and did notmention his representation of the Union.King interviewed Lonnie Williams in February and hiredhim as an attendant at the MacArthur station sinceWilliams needed a job immediately and King believed thathis working at the station would give the Respondent anopportunity to judge his acceptability as a dealer when andifMorley was able to get him a loan for a takeover of thestation.Will Berrywas then the manager of the station but.IUnless otherwise indicated,all events took place in 1970. 6DECISIONSOF NATIONALLABOR RELATIONS BOARDfollowing a robbery at the station in February, wasdemoted to an attendant's job and although he had notbeen charged with the robbery, began paying for the lossand a salary advance out of his attendant's wages. WayneMelton thereupon became manager in the beginning ofMarch, and operated the station with Williams and Berryas two of his attendants, and with Herman Carter, a thirdattendant, who was hired on Williams' recommendation.Union Secretary Morley visited the MacArthur stationthree or four times about 3 p.m. on each occasion betweenMarch I and 14, and spoke with Williams, Berry, andCarter whose shifts overlapped at these times. On thesevisits,Morley drove either a white Mustang or a whiteCadillac with a small sign board bearing the Union's namehung on the cars' doors. On only one of these visits when hespoke to the attendants outdoors on the station's premisesdid Morley see Melton who was identified by one of themen as the station's manager. Melton was in the office andabout to leave at the end of his shift, and, according toMorley he simply "nodded" to Melton but Melton "didn'tnod back." lvlanager Melton testified, and I credit histestimony, that the first time he recalls seeing Morley, orhaving any idea who he was, was when Morley and theattendants began picketing the station on March 20 the daythat the three attendants were suspended following arobbery at the station. Melton further testified, and I credithis testimony, that he first saw a white Mustang on thesame occasion during the picketing and that he had neverseen any car with a union sign on its door.In the three or four visits to the MacArthurstationbetween March 1 and 14, Morley spoke to Williams, Berry,and Carter about joining the Union gave Williams unioncards for them to sign and a form of contract to show whatthe Union would try to get for them. Williams signed one ofthe cards and Berry and Carter signed their cards, givingthem to Williams who, according to his testimony,absentmindedly left them in the station office next to thecredit card imprinter before putting them in his car the nextmorning and delivering them to Morley on hisnextvisit tothe station a few days later.On Sunday, March 15, Morley mailed a letter on theUnion's stationery to Jack Rogers, who had succeededRobert King as the Respondent's local marketing repre-sentative in the San Francisco Bay area. The letterheadlistingthe Union's officers in the margin included Morleyas its secretary-treasurer, and was addressed to Rogers atthe Respondent's company-operated station at 8th Streetand Broadway in Oakland, which served as a local workingbase and mail and message drop for both Rogers and hissuperior, Senior Field Sales Manager R. L. Skrederstu. Theletterto Rogers was the following:During the past few days, I have made an effort tocontact you by telephone, however, it has been withoutresults.As you may know, the majority of company operatedservice stations in this area are under contract with oneof several labor unions. I wish to inform you that wenow represent a majority of your employees incompany operated units, and as their bargaining agent,Ihave been instructed to seek a contract settlement withyour firm within the next ten days, with the effectivedate of April 1, 1970.Ifyouare in a positionto handle the preliminarynegotiations,please advise me beforenoon Friday,March 20. If someoneelse inyour company will berepresenting the company with this organization, pleaseadvise me as to who that party may be.We hope anagreementmay be reached as quickly aspossible and with the slightest amount of effort by bothparties.In themeantime,althoughWilliams had been underconsideration by Skrederstu as the possible lessee of theMacArthur station,Rogers had hired an additionalattendant, Floyd Fletcher, at the MacArthur station andhad discussed with Fletcher the possibility of his takingover the MacArthur dealership. On Monday evening,March 16 (the day after Morley had written his letter toRogers about negotiating with the Union), Skrederstutelephoned Morley at his home and, after a discussion ofpossible dealers in San Jose, told Morley that Williams"had gone sour" and was "not going to work out as adealer."Rogers did not receive Morley's March 15 letter untilWednesday, March 18, when it was given to him by one ofthe attendants at the Broadway station On either the sameevening (Wednesday,March 18) or the next evening(Thursday, March 19), Morley and Rogers talked with eachother over the telephone about Morley's letter But theirtestimony is conflicting as to the substance of thisconversation and whether it took place on Wednesday orThursday evening Before this conflict can be intelligentlyconsidered and resolved, however, it is necessary toconsider the bewildering testimony of Rogers and Skreder-stuas to their reaction to Morley's letter For theuncertainties, implausible complications, and inconsisten-cies in this testimony of Rogers and Skrederstu weighheavily against their general credibility in the case.Rogers testified that he did not know who Morley was,that he had no training, experience, or authority in dealingwith unions, that he thought the writer of the letter wastrying to organize him as well as the employees, and that,seeing no references in the letter to the AFL or CIO or toanything "that made it a personalized official letter," hethought the letter was "a joke" and threw it into the trash.However, according to both Rogers' and Skrederstu'stestimony, Rogers spoke by telephone to Skrederstu aboutother matters that same night (Wednesday, March 18), andin the course of this conversation he mentioned the letter toSkrederstu, saying that "he had received a letter from somekind of union or something" but had thrown it away. BothRogers and Skrederstu also testified that Rogers toldSkrederstu he could not remember who had signed theletter,and that, on Skrederstu's instruction,Rogersretrieved the letter from the trash the next morning andmailed it to Skrederstu. On further examination, Rogers atfirst testified that it was not until Saturday, March 21, whenhe and Skrederstu returned from a business trip to LosAngeles that Skrederstu said the writer of the letter wasapparently the Charles Morley who was sending him dealerprospects.But then later in his examination, Rogerstestified that Skrederstu had in fact made this statement to AMERICAN OIL COMPANY7him about Morley on Thursday night (March 19)beforetheywent to Los Angeles together. On his furtherexamination, Skrederstu was also inconsistent on the point.At first he testified that he realized who Morley was andtold Rogers during their trip to Los Angeles but then, uponbeing confronted by his pretrial affidavit, he admitted thatRogers had told him in their first telephone conversationabout the letter on Wednesday, March 18, that it wasMorley who had sent the letter and that he (Skrederstu)then told Rogers that he knew who Morley was.Upon consideration of this testimony of Rogers andSkrederstualone,itappears (especially from thelast-mentioned element of Skrederstu's testimony), and Iaccordingly find that, as early as Wednesday evening,March 18, the Respondent's two representatives knew atleast that there was union activity among its employees,that some of the employees had signed union cards, andthat the Union represented by Morley was asking theRespondent to bargain with it as the representative of theseemployees. But Morley's testimony as to his telephoneconversation with Rogers on Wednesday night, which Icredit despite its variance with Rogers' testimony, goes evenfurther than this by showing that in this conversationMorley made it clear to Rogers that the Union claimed tohave succeeded in organizing the few employees working attheMacArthur station and might vote to strike onThursday (March 19), to which Rogers replied that theCompany did not want a union and the men could strike ifthey wanted.In this particular conflict of testimony, Rogers testifiedthat he did have a telephone conversation with Morley, butthatMorley called him and that it was on Thursday night(March 19); that Morley asked him whether he had doneanything about the letter; that Rogers told Morley hethought the Union "wanted to organize me" as well as theRespondent's employees, and that "he didn't want tobecome a member of any union"; that Morley said that itwas the employees who were being organized by the Union;and that Rogers replied that he did not "handle that type ofthing" and referred Morley to the Respondent's regionaloffice in Salt Lake City.But, as I have already indicated, I credit Morley'stestimony as to this conversation and specifically find, asMorley testified, that on Wednesday evening, March 18, hereceived a message to call Rogers at Rogers' home and didso; that he told Rogers that he was the representative of theUnion and was returning Rogers' call; that Rogers said hehad called Morley because of the letter Morley had sent tohim; that Morley said he "represented the employees at theMacArthur and West unit"; that Rogers said he did notwant to join the Union; that Morley replied he did not wantRogers to join but was "talking about the employees at thestation"; that Rogers said, "Well, we don't want a union atthe station"; thatMorley said, "Well, you've got onewhether you want one or not" and Morley "had all theattendants signed up as members" and wanted to enter intocontract negotiations; that Morley also told Rogers that onthe following night (Thursday, March 19) he was to meetwith the employees and "there was a good possibility thattheymay vote to strike if we don't get some kind ofsatisfaction from the company"; that Rogers said, "Well,let them strike, we don'twant a union,we are not going tohave one"; and that Rogers added that he did not handlethese matters anyway and that"if [Morley)wanted to callL. A. orSalt Lake, or Chicago, go ahead."B.The MacArthur Station Robbery and theSuspension of the Station AttendantsBetween closing time at I l p.m. on Thursday, March 19,and opening time at 6 a.m. on Friday, March 20, more than2,000 in cash, as well as credit card receipts, was stolen fromthe safe of the Respondent's MacArthur station. Onopening the station that Friday morning, Station ManagerWayne Melton found the bay window in the office broken,a cigarettemachine overturned, and each of the tworemovable lids containing the locks of the station's dualcompartment cylindrical floor safe lying on the floor, withthe compartments emptied but neither the compartmentsnor the lids or their locks broken. The cylindrical floor wellitself constituted the walls of both compartments with aremovable lid fitting into the well part way down to formthe lower compartment and the base of the uppercompartment, a second removable lid fitting in at the top ofthe well to form the upper compartment. Each of the lidshad a key-operated lock. The lid to the lower compartmentwas also fitted with a slot so that credit card receipts andcash receipts over a normal 50 balance for change-makingpurposes, could be dropped into the usually locked lowercompartment without opening it.At the time of the robbery, the station, in addition toManager Melton, employed four attendants on overlappingshifts.Manager Melton ordinarily opened the station at 6a.m. and was at the station until 3 p.m. Attendants WillBerry and Floyd Fletcher (a newcomer) reported an hour orso after Melton, and worked the so-called morning shift.Attendant Lonnie Williams came to work on the eveningshift at 2 p.m. and attendant Herman Carter, working anevening shift beginning at 3 p.m., closed the station at 11p.m. On closing the station, Carter would leave about 50 incash in the upper safe compartment for the next morning'schange, and drop the balance of cash receipts and the creditcard receipts through the slot in the locked lowercompartment.Manager Melton had two sets of keys, for both the upperand the lower compartments. He kept one set himself andhiswife kept the spare set for emergencies. None of theattendants had a key to the lower compartment and onlytwo of them (Lonnie Williams and Herman Carter) hadkeys to the upper compartment as well as keys for the doorof the station and the cash till used during business hours.There is no evidence that the newly hired morningattendant, Floyd Fletcher, who was being considered as apossible lessee for the station, had any keys. Will Berry, theothermorning attendant, although he had a key to thestation's door and the till, had no key to the locks on eitherof the safe's compartments. Berry, as has already beennoted, had been manager of the MacArthur station untilsometime in February when, following a previous robbery,he had surrendered his safe keys and the locks had beenchanged.On discovering the robbery, Manager Melton locked thestationdoor and went to the Respondent's nearby 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany-operated station on Broadway which, as has beennoted,served as a local working base and mail and messagedrop for his superiors, Senior Field Sales Manager R. L.Skrederstu and his assistant marketing representative, JackRogers. About 6.30 a.m , Melton left word for these twomen with the Broadwaystationmanager that the MacArt-hur station had been robbed. At the same time he reportedthe robbery by telephone to the Oakland policeManager Melton then returned to the MacArthur stationwhere he met Officer Strelo, an Oakland policeman OfficerStrelo examined the station and, in answer to his questions,Melton said that the station had been closed at II p.m theprevious night and that Herman Carter had been the nightman. Officer Strelo called in another policeman who alsoexamined the station and the broken glass, dusted forfingerprints,and then said he had found no evidence.Before leaving the station, Officer Strelo told Melton that"the way everything was done he assumed that it was anemployee" who had committed the robbery, and gaveMelton a telephone number to call if he discovered any newevidence.2Marketing Representative Rogers had arranged to fly toLos Angeles at 9.30 that Friday morning on an overnightbusiness trip with Sales Manager Skrederstu whom he metat the Broadway gas station Receiving Manager Melton'smessage concerning the robbery before he left theBroadway station on his trip, he telephoned Melton whotold him that the police had already been at the MacArthurstation and, although a window had been broken, hadthought that keys had been used to open the front door andthe safe, and that it was an "insidejob." Rogers told Meltonto pick up all keys held by employeesand "terminate orsuspend" these employees until Rogers could see and speakto them after his return from Los Angeles either onSaturday or Monday morning. That this was Rogers' initialspur-of-the-moment decision and instruction to Meltonbefore he left for Los Angeles that Friday morning appearsfrom Rogers' as well as Melton's credible testimony on thepoint It was only later, after Rogers and Skrederstu haddiscussed the matter, that "because [they] couldn't think ofanything else to do" they also decided that the men withkeys should take a lie detector test and Rogers, after hisreturn from Los Angeles, so informed Manager Melton andWilliams and Carter.3Fletcher and Berry were the first employees to come totheMacArthur station that Friday morning after Meltonhad received his instructions from RogersAs noted,Fletcher had no keys and was permitted to stay and go towork. At Melton's request, Berry, who had no key to thesafe, surrendered his keys to the cash till and the front doorMelton told him, according to Berry's uncontradictedtestimony on the particular point, that until Melton couldlook into the robbery, "everyone was suspended untilfurthernotice "But Berry went immediately to theBroadway station and, catching Rogers there before he leftfor his plane,protested his suspension since,asRogers2AlthoughMelton did not know the policemen's names, OfficerStrelo made a consistent police report which is in evidence'IcreditRogers testimony to this effect although Carter(but notWilliams nor Berry)testified thatManager Melton told himon Fridaymorning that he would have to take a lie detector test+Rogers testified that he thought he spoke to Melton on Monday butknew,Berry had no key to the safe Rogers told him to tellMelton to let Berry go to work,and either Rogers orSkrederstu also gave Melton the same instructions over thetelephone. Berry thereupon returned to theMacArthurstation,went to work,and since that time has continued intheRespondent'semployment first at the MacArthurstation and more recently at another company-operatedstation of the Respondent.Thursday, March 19, had been Williams' day off and hewas not due to report for work until 2 p.m. on Friday, the20th. But he came to the MacArthur station at 8:30 a.m. onFriday to get his pay. Manager Melton told him of therobberythe preceding night and of his instructions fromSkrederstu or Rogers at the Broadway station that Meltonwas to pick up the employees' keys and to tell them theywere to see Skrederstu.Williams gave Melton his keys forthe outside door, the cash till, and the top part of the safe,and then went to the Broadway station but was told therethat Skrederstu had left for Los Angeles and would not beback until the next day, Saturday. Williams then went tothe home of Carter, who was scheduled to work at 3 p.m.and, with Carter, returned to Melton at the MacArthurstation.Melton told Carter of the robbery and at Melton'srequest, Carter surrendered his keys for the front door, thecash till, and the top of the safe. Melton also told Carterthat before he could come back to work, he would have tospeak to Melton's "boss," apparently referring to Skreder-stu or Rogers.Williams and Carter reported what had happened toUnion SecretaryMorley, and that Friday afternoon,Morley, Williams, and Carter and another union represent-ative began picketing the MacArthur station, and did soagain at least on Saturday and the following Monday.Marketing Representative Rogers returned to Oaklandfrom Los Angeles at 12:30 p.m. on Saturday and, visitingthe station both on Saturday and Monday, saw thepicketingRogers talked first withManager Melton onSaturday and told him that both he and the attendants whohad keys would be required to take a lie detector test.4 Oneither Saturday or Monday when the men were on thepicket line,Rogers also asked Williams and Carter inseparate conversations to take the test.5 Although some-what doubtful,Icredit the testimony of Rogers despiteWilliams' and Carter's denials and find that, in making therequest of each of them thattheytake the test, Rogers toldthem that if they were cleared by the test, they could havetheir jobs back.It is clear,however, from the uncontradict-ed testimony of Rogers on the particular point, that he didnot tell either of the men (as he and Manager Melton latertestified at the hearing in a line of evidence which will beconsidered below) that Melton had discovered that the twokeys in the safe surrendered by the two men had beenaltered to fit the bottom as well as the top locks of the safeIn these conversations with Rogers,it is undisputed thatCarter refused to take the lie detector test but Williamsagreed to do so on the following Wednesday at 3:30 p.m.Melton testified that his first conversation with Rogers after the latter'sreturn from San Francisco took place on SaturdayRogers could not be sure whether his conversations with Williams andCarter took place on Saturday or Monday Carter testified that he spokewith Rogers on Saturday and Williams testified that his conversation tookplace on Monday AMERICAN OIL COMPANY9Furthermore, Rogers testified without contradiction and Icredit his testimony and find that Rogers had arranged tohave the test administered by a man whose name he hadfound listed in the classified yellow pages of the telephonedirectory, and that he told both Williams and Carter that hewould pick them up at the MacArthur station at 3 p.m. onWednesday and take them for the test. Finally, it is clearfrom the testimony, and I find that, although ManagerMelton took the test, neither Williams nor Carter appearedand therefore they did not take the test. Accordingly,neitherWilliams nor Carter has since worked for theRespondent. In explanation of why he did not appear totake the test,Williams testified that he was offered andaccepted a job with another employer on Mondayafternoon.C.The Keys and the Conversations with the PoliceA central issue in this case is whether the Respondentrequired Williams and Carter to take a lie detector test afterthe robbery, merely as an understandable and permissiblemeasure to learn whether either of the two employees hadbeen involved in the robbery, or as a reprisal for theirhaving joined and supported the Union in its recentbargaining demand. From the evidence thus far discussed,it appears only that Williams and Carter were employed atthe MacArthur station and had keys to the front door andthe upper part of the safe at the time of the robbery. Toshow additional circumstances indicating a stronger groundfor suspecting the two men and therefore a more substantialand credible reason for the Respondent's requiring them aswell as Manager Melton to take the lie detector test, theRespondent attempted to prove through the testimony ofManager Melton and Sales Representative Rogers that oneof the keys surrendered by Williams and Carter to Meltonhad been filed and the other bent; that each of these keysopened the bottom as well as the top of the safe; and that,when informed of this over the telephone first by Melton onFriday and then by Rogers on Monday or Tuesday, theOakland police refused to investigate the matter furtherbecause the robbery was apparently an "inside job."In the Respondent's presentation of this evidence, Rogersappeared as a witness before Melton testified concerningMelton's original discovery of the alteration of the keys andhis first call to the police. Then, it later appearing thatRogers' testimony had been inconsistent in severalimportant respects with that given by Melton and in squareconflict with the apparently credible testimony of PoliceSgt. Hooper with whom Rogers had first said he had talked,Rogers was twice recalled as a witness and modified histestimony in an attempt to eliminate the inconsistency withMelton and the square conflict with Hooper. A summary ofMelton's and Rogers' testimony (in that order) will indicatethe basis of these observations concerning the inconsistencyand weakness of the Respondent's evidence on this aspectof the case.Manager Melton testified that when Williams and Carterturned in their keys for the top of the safe on Fridaymorning, March 20 he at first noticed nothing wrong withthem but later in the morning he noticed that one was filedand the other bent, and that, upon trying them in the locksin the presence of attendants Fletcher and Berry and hisbrother,DavidMelton,6 he found each of the keysunlocked both the top and the bottom lids. David Meltoncorroboratedhisbrother's testimony concerning thecondition of the keys and Manager Wayne Melton'sopening both compartments with them. Attendant Fletcherin his testimony could recall only that one key was bent andthat it unlocked the bottom of the safe. Berry was not calledon to testify as to whether he observed the condition of thekeys or any demonstration of their use in opening the lockson the bottom as well as the top of the safe.According toManagerMelton, he put through atelephone call that Friday morning to the telephonenumber Officer Strelo had given him for use if hediscovered any new evidence. Melton testified that he didnot know the identity of the man who took his. call; that hetold the man (whoever he was) that "the keys [he] got fromboth employees . . . [unlocked) both compartments" of thesafe; and that the man said he should change the lock, showthe locksmith the keys, and then get rid of the old keysbecause "they would be no longer good" and it "wouldn'tdo [Melton ] no good" to keep them.Manager Melton further testified that, following thisadvice, he had a locksmith change the locks and providenew keys between 2 and 3 o'clock that Friday afternoon,but that after the locks had been changed, a trial of the newkey provided for the top lid also turned the lower lock threequarters of the way although it did not spring the bolt northerefore open the lower lock. In addition, Melton testifiedthat when Rogers appeared at the MacArthur station onSaturday, he showed Rogers the bent and filed keyssurrendered by Williams and Carter, told Rogers that thealtered keys had opened the bottom as well as the top lock,but that he could not demonstrate this to Rogers becausethe lock had already been changed. Instead (according toMelton) he demonstrated to Rogers the partial turning. ofthe new lock for the bottom with the new key provided bythe locksmith for the top lock. Finally, according toMelton's testimony he kept Williams' and Carter's alteredkeys only for a week and then threw them away.In his main appearance as a witness before Melton hadgiven his testimony to the foregoing effect, Sales Represent-ative Rogers testified that he was "sure" that on Saturdayor on Monday (and before Rogers had spoken to Williamsor Carter), Manager Melton had shown him the bent andfiled keys of the two men and, in Rogers' presence, hadused each of the keys to open both the upper and lowerparts of the safe. But then, after Melton had testified,Rogers was recalled to the stand by the Respondent'scounsel and testified that, having heard Melton's testimo-ny,his recollection had been refreshed and that thedemonstration given to him by Melton was not the use ofWilliams' and Carter's keys on the old lock, but, as Meltonhad testified, in the use of the new keys on the new locks.In his original testimony concerning his alleged telephoneconversation or conversations with the police, Rogers(without suggestion by counsel or previous appearance by6David Melton was the manager of another of Respondent's stationsand, on his brother's telephoning him that morning, had come to theMacArthurstation to advance cash for change-making purposes. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDSgt.Hooper at the hearing or any previous mention ofHooper's name in the evidence), volunteered the informa-tion that it was Sgt. Hooper with whom he had talked. Hetestified in substance that on either the Monday or Tuesdayafter the robbery, he called the telephone number the policehad given Melton; that he explained that he "wanted to talkto someone who handled the burglary and robbery divisionand . . to talk to somebody who had handled theburglary" at the MacArthur station; that he was connectedwith Sgt. Hooper; that during their conversation, andpossibly in a second telephone conversation, either Rogersor Hooper (Rogers could not remember which of them itwas) mentioned the fact that one of the keys to the top partof the safe was bent or filed and also opened the bottompart; that Hooper did not ask whose keys they were, butsaidmerely that he (Hooper) had no suspects although,without knowing their names, he thought "one of [the]employees" had committed the robbery and "that it was aninside job"; that Rogers did not recall whether he toldHooper whom he suspected; and finally that Hooper toldRogers, "We are too busy with homicides and bigger thingsto worry about insidejobs like this seems to be and you willhave to police yourselves on these kinds of things."As will be noted in greater detail below, Sgt. Hooper ofthe burglary division of the Oakland police later testified asa witness for the General Counsel concerning a singletelephone conversation he had with Manager Melton onFriday but denied having any conversation with Rogers orhaving made anything resembling statements attributed tothe police by either Melton or Rogers. After Hooper hadtestified, Rogers was recalled to the stand a second time. Onthis last appearance by him as a witness, Rogers testifiedthat he had "thought it was Sgt. Hooper [with whom he hadtalked] but evidently it wasn't," and that he could not saywhy he had thought it was Hooper except to say that "I gotSgt. Hooper's name from somewhere."Even aside from the inherent weaknesses and inconsis-tencies of the Respondent's witnesses' testimony, credibletestimony given by the General Counsel's witnesses refutesthe Respondent's contentions that Williams' and Carter'skeys had been altered so that they would unlock bothcompartments of the safe and that, although this wasreported to the police, the police refused to investigate therobbery. In their testimony,Williams and Carter eachdenied that the key turned in by him had been bent or filed.Furthermore, upon an examination and comparison of thespare top and bottom keys to the safe which Melton's wifehad in her possession at the time of the robbery and gave toRespondent's counsel at the time of the hearing, WilliamWalters, a locksmith employed by the firm which changedthe locks and keys and who himself had changed the lockand provided these keys on March 3, testified that the keyfor the top of the safe could not have been altered so that itwould also open the bottom.Sgt.Hooper of the burglary division of the OaklandPolice Department testified in substance as a witness fortheGeneral Counsel that he received the police report onthe station robbery about 8 o'clock on the morning ofFriday,March 20; that between 8 and 10 o'clock in themorning he telephoned the MacArthur station and spokewith Manager Melton; that he remembered speaking onlywith Melton; that he did not recall "talking to anybody elsefrom American Oil on the Monday following the burgla-ry;" that if he had, he would have made a note of it; andthat he did not "know anything about Mr. Rogers." Hooperfurther testified that in his conversation with Melton onFriday,March 20, he and Melton discussed the "possibility[implied in the police report] of an employee or ex-employee using a key to gain entry to the service station,and to open the top and the bottom part of the floor safe..."; that Hooper told Melton, however, that "on the basisof the [police] report there was no legal evidence .. .against any employee"; that Melton did not tell Hooper inthat conversation or at any time (nor did any representativeof the Respondent tell him) that Melton or the Respondenthad in their possession any altered keys that would openboth parts of the safe; and that Hooper did not tell Meltonor any representative of the Respondent in substance,"Look, we can't help you, we've got too much to do, you'llhave to do what you can by yourself."Upon consideration of the foregoing evidence and theobservations made in summarizing it, I find and conclude,upon Williams', Carter's, and locksmith Walters' testimony,and contrary to the testimony of Manager Way Melton, hisbrotherDavid Melton, and attendant Fletcher, that thekeys for the top of the safe turned in by Williams andCarter had not been bent or filed and would not open bothof the safe compartments. I further find and conclude uponthe testimony of Sgt. Hooper, contrary to the testimony ofManager Melton and Rogers that neither Melton norRogers informed the police-Sgt. Hooper or anyone else onthe police telephone-that the two employees' keys hadbeen altered and would open both compartments, and thatneitherSgtHooper nor anyone else in the policedepartment informed Melton or Rogers in substance thatsince the MacArthur station robbery was an "inside job"and the police had more important work, the police wouldconduct no further investigation but would leave it to theRespondent to "police" its own "inside" robberies. But I dofind, upon Sgt. Hooper's testimony, that, not having beentold that the employees' keys had been altered, he did tellManager Melton on Friday that "on the basis of the[police ] report there was no legal evidence . . . against anyemployee" and that, having said this, he did not tell Meltonthat there was to be any further police investigation.D.ConclusionsUpon the evidence, I have found that in a telephoneconversation onWednesday evening, March 18, UnionSecretaryMorley and Marketing Representative Rogersdiscussed the Union's bargaining demand made in theletter of March 15, that Morley told Rogers that the Unionhad signed up and represented all the attendants at theMacArthur station and might vote to strike at a meeting tobe held the next night, Thursday, March 19, "if we don't getsome kind of satisfaction from the company"; and thatRogers replied, "Well, let them strike, we don't want aunion, we are not going to have one."The primary question presented by the rest of theevidence isRogers'motivation in suspending Berry,Williams, and Carter immediately after the robbery at theMacArthur station and requiring Williams and Carter to AMERICAN OIL COMPANY11take lie detectortestsbefore they would be permitted tocome back to work.If,asRogers in effect testified, thesuspensionsand theinsistencethat two ofthe mentake liedetectortestsweremotivated by themen'spossibleinvolvement in the robbery and a desire to give theRespondenttimetomake a reasonable attempt todeterminethis,then neither the suspensions nor therequirementof lie detector tests discriminated against themen because of their apparent support of the U.-ion andwould therefore not have been violative of Section 8(a)(3)or (1) of the Act as charged in the complaint. If, on theother hand, the suspension of any one or more of the threemen was motivated by the employees' support of theUnion, then it did violate the Act even in Berry's casealthough he was almost immediately reinstated and stillworks for the Respondent. If, in addition, the insistenceupon lie detectortests inthe cases of Williams and Carterwas motivated by their apparent support of the Union, thenthe requirement that they take the testandthe resultingtermination of their employment because Carter refusedandWilliams failed to take the test, also constituteddiscrimination in violation of Section 8(a)(3) and (1) of theAct.Upon a limited view of the facts, Rogers' decisions first tosuspend the attendants who had keys and then to require aliedetector test ofManagerMelton and attendantsWilliams and Carter who alone had keys to the safe and theoutsidedoormight appear to have been reasonableprecautions taken under stress against continuing theemployment of men who might have been involved in therobbery even though Williams and Carter had only keys tothe top of the safe. For, as Sgt. Hooper testified (despite hisdenial of otherelements ofMelton's and Rogers' testimo-ny), he told Manager Melton on Friday, March 20, that "onthe basis of the [police] report there was no legal evidence. . . againstany employee." And, as Rogers testified, hemade his decisions with respect to the suspensions and theliedetector test "because [we] couldn't think of anythingelse to do." If this were all to the case, I would find, withoutgoing further, that Rogers decided to suspend the three menand to require Williams and Carter to take lie detector testsinorder to weigh the possibility of their having beeninvolved in the robbery and not because of their apparentsupport of the Union.The Respondent itself prevented such an easy dispositionof the case in its favor by introducing Manager Melton'sand Rogers' testimony to the effect that Williams andCarter appeared to them to be particularly strong robberysuspects because their keys had been altered to fit bothcompartments of the safe and that, although given thisinformation, the police refused to investigate the matterbecause it was an "inside job" and thus made it necessaryforRogers to take the only independent precautionaryaction open to him by suspending Williams and Carter andinsistingthat they take a lie detector test. The Respondentand its principalwitnessesthereby chose to advance as theirreason for the suspensions and the lie detector test, not thesimple basis just suggested-i.e., the fact of the robbery asan "inside job" and the possession of keys to the front doorandonepart of the safe by two of the employees-but thespecial additional circumstances which they say the policeignored but which they say indicated to them the likelihoodthatWilliams and Carter had altered their keys to fit bothsafe compartments and had actually been involved in therobbery.But, upon careful consideration ofManagerMelton's and Rogers' testimony to this effect, I haverejected it because of its vacillations and internal inconsis-tencies and its general implausibility when weighed againstWilliams', Carter's, and Sgt. Hooper's simple and credibledenials and locksmith Walters' clear testimony concerningthe impossibility of effectively altering the keys in themanner described by Melton andRogers.Not only have Ithus rejected the Respondent's attempt through Melton'sand Rogers' testimony to bolster the innocence of Rogers'reasons for suspending the three men and requiring the liedetector tests inWilliams' and Carter's cases, but I havealso earlier found that Melton's and Rogers' testimony wasequallyunsatisfactory and unreliable concerning theirreaction to Union Secretary Morley's bargaining request inthe letter of March 15, and the substance of Morley's andRogers' telephone conversation two nights before therobbery. In short, I have found completely incredible bothMelton's and Rogers' testimony as to the reasons forRogers treating the three men as he did and as to Rogers'antagonistic reactionwhen he had been informed bySecretaryMorley of the MacArthur station employees'supportof the Union's bargaining request and thepossibility that they might strike.As a result, Respondent's production of Melton's andRogers' highly implausible and obviously unacceptabletestimony in the apparent belief and hope that it wasnecessaryto its defense,andwouldbeaccepted by theBoard as showing the reason for Rogers' action, completelydiscredits and eliminates any broad, general justification ofRogers' treatment of the three employees as a natural andsimpleconsequence of the "inside" robbery at theMacArthur station where the three men worked and two ofthem had keys to the outside door but only a key to onecompartment of the safe. In addition, the incredibility ofMelton'sand Rogers'testimony as to the reasons forRogers' treatment of the men as he did,gives addedsignificance and importance to Rogers' statement of hisand the Respondent's opposition to the unionization of theRespondent's employees in his telephone conversation withUnion Secretary Morleytwo nightsbefore the robberywhen, upon being told by Morley that the MacArthuremployees had joined the Union and might strike to compelthe Respondent to bargain, Rogers replied, "Well, let themstrike,we don't want a union, we are not going to haveone."Upon this view of the evidence, I find that the originalsuspensions of Berry, Williams, and Carter may have beenmotivatedby themen's possible involvementin the robberyand a desire to give the Respondent time to make areasonable attempt to determine this. Giving the Respon-dent the benefit of this possibility, I therefore conclude thatBerry'stemporarysuspension and Williams' and Carter'soriginalsuspensions werenotmotivated by their apparentsupport of the Union nor therefore violative of Section8(a)(3) or (1) of the Act. Since this conclusion disposescompetely of the allegation of the complaint that theRespondent discriminatorily discharged Berry in violation 12DECISIONSOF NATIONALLABOR RELATIONS BOARDof Section 8(a)(3) and (1) of the Act, I shall dismiss thisallegation of the complaint.ButRogers' continuation ofWilliams' and Carter'ssuspensions and his insistence that they take lie detectortests before they would be permitted to come back to work,present an entirely different situation. Rogers and Meltonattempted to justify this separate treatment of Williams andCarter in testimony charging them with the alteration oftheir safe keys and I have found that this testimony and thereason itadvanced for Williams' and Carter's treatment byRogers, were incredible. I find, instead, that the reason forthe continuation of Williams' and Carter's suspensions andRogers' insistence that they take lie detector tests was that,as Rogers believed, these two men had joined the Unionand might participate in a strike these two men had joinedthe Union and might participate in a strike for the Union'srecognition. I further find and conclude that, when the menfailedor refused to take the lie detector test thusdiscriminatorily and illegally imposed by Rogers as acondition of reinstatement, the resulting termination oftheir employment constituted a discriminatory dischargeon Monday, March 23, 1970, the date Rogers insisted uponthe men's taking the test. In sum, I find and conclude thatRogers' continuation of Williams' and Carter's suspensions,his insistence upon their taking lie detector tests, and theirresultingdischargesonMarch 20, 1970, constituteddiscrimination against them by the Respondent in theiremployment in order to discourage membership in theUnion, and was an unfair labor practice within the meaningof Section 8(a)(3) and (1) of the ActIV. THE EFFECT OF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the business operationsof the Respondent described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce between the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent discriminatorilydischarged employees Herman Carter and Lonnie Williamson March 23, 1970, I will recommend that the Respondentoffer each of them immediate and full reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings suffered byreason of the discharge by payment to each of them of asum of money equal to that which they normally wouldhave earned from the aforesaid date of their discharges tothe date of the Respondent's offer of reemployment, lesstheir net earnings during said period. The backpay shall becomputed in accordance with the formula stated inF.W.Woolworth Company,90 NLRB 289. Furthermore, it will berecommended that the Respondent pay interest on thebackpay due to each of these employees, such interest to becomputed at the rate of 6 percent per annum and, using theWoolworthformula, to accrue immediately with the last dayof each calendar quarter of the backpay period on theamount due and owning for each quarterly period.IsisPlumbing & Heating Co,138 NLRB 716Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.International Brotherhood of Service Station Opera-torsofAmerica (herein called the Union), is a labororganization within the meaning of the Act.2.Respondent, American Oil Company, a Marylandcorporation, is an employer engaged in commerce withinthe meaning of the Act3.By suspending employees LonnieWilliams andHerman Carter on March 20, 1970, insisting that they takeliedetector tests as a condition of reinstatement, anddischarging them on March 23, 1970, because these twomen had joined the Union and might participate in a strikefor the Union's recognition, the Respondent discriminatedagainst them in their employment in order to discouragemembership in the Union, and thereby committed unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act4The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The Respondent did not commit unfair laborpractices in suspending nor (as alleged in the complaint) indischarging employee Will Berry.[Recommended Order is omitted from publication ]